FILED
                            NOT FOR PUBLICATION                             APR 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50182

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02161-BEN

 v.
                                                 MEMORANDUM*
WILLIAM HARVEY STROUD, a.k.a.
William Stroud,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      William Harvey Stroud appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Stroud contends that the district court erred by refusing to consider a

relevant sentencing factor, namely his mental infirmities, when it denied the

parties’ requests for a departure or variance. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

Contrary to Stroud’s contention, the record shows that the district court considered

his mental infirmities, granted a minor-role reduction to account for his limitations,

and then simply concluded that the circumstances did not warrant a departure

under U.S.S.G. § 5K2.13 or a variance. See Rita v. United States, 551 U.S. 338,

358 (2007). Moreover, the sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

the nature of the offense and Stroud’s intellectual limitations. See Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Blixt, 548 F.3d 882, 890-91 (9th

Cir. 2008).

      AFFIRMED.




                                           2                                    15-50182